United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-2073
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
Tyree L. West,                            *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: September 13, 2001

                                    Filed: September 20, 2001
                                     ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and FAGG, Circuit
      Judges.
                           ___________

PER CURIAM.

       Tyree L. West was arrested for possessing a firearm (firearm I) after a felony
conviction. West was released pending further investigation, then indicted and
rearrested. West possessed another firearm (firearm II) at the time of his second arrest.
Having waived his right to a jury trial, West was convicted by the district court* for
possessing firearm I. West now appeals, arguing the court impermissibly admitted

      *
      The Honorable Howard F. Sachs, Senior United States District Judge for the
Western District of Missouri.
evidence of firearm II in violation of Federal Rule of Evidence 404(b). We disagree.
In our view, the district court did not admit the disputed evidence. Stating it would rule
on West’s continuing Rule 404(b) objection after the case was submitted, the district
court provisionally received the government’s offer of proof of West’s possession of
firearm II. The district court then sustained the objection when the government
attempted to cross examine West about this firearm. Additionally, the district court
neither mentioned nor considered the government’s evidence about firearm II in its
findings of West’s guilt.

      We thus affirm West’s conviction. See 8th Cir. R. 47B.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-